
	
		I
		111th CONGRESS
		2d Session
		H. R. 4597
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Cohen (for
			 himself, Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Hall of New York,
			 Ms. Kaptur,
			 Ms. Richardson,
			 Mr. Rothman of New Jersey,
			 Mr. Sires,
			 Mr. Welch, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase the quantity of solar photovoltaic
		  electricity by providing rebates for the purchase and installation of an
		  additional 10,000,000 solar roofs and additional solar water heating systems
		  with a cumulative capacity of 10,000,000 gallons by 2019.
	
	
		1.Short titleThis Act may be cited as the
			 10 Million Solar Roofs and 10 Million
			 Gallons of Solar Water Heating Act of 2010.
		2.FindingsCongress finds that—
			(1)(A)there is huge potential
			 for increasing the quantity of electricity produced in the United States from
			 distributed solar photovoltaics and solar water heating systems;
				(B)the use of solar photovoltaics on the
			 roofs of 10 percent of existing buildings could meet 70 percent of peak
			 electric demand;
				(C)a key barrier to increased deployment
			 of solar photovoltaic and hot water heating systems is the upfront cost of
			 capital, even though over time the systems are cost-effective;
				(2)investment in
			 solar photovoltaics technology will create economies of scale that will allow
			 the technology to deliver electricity at prices that are competitive with
			 electricity from fossil fuels;
			(3)electricity
			 produced from distributed solar photovoltaics helps to reduce greenhouse gas
			 emissions, does not emit harmful air pollutants, such as mercury, sulfur
			 dioxide, and nitrogen oxides, uses existing rooftop space, and does not require
			 additional land for generation, thereby conserving natural resources and
			 wildlife habitat;
			(4)electricity
			 produced from distributed solar photovoltaics enhances national energy security
			 and helps to meet peak power demand without requiring the construction and
			 siting of new transmission infrastructure;
			(5)investments in
			 renewable energy stimulate the development of green jobs in the United States
			 that provide substantial economic benefits;
			(6)(A)rebate programs in
			 several States have been successful in increasing the quantity of solar energy
			 from distributed solar photovoltaics and solar water heating systems;
				(B)the State of California leads the
			 United States in installed solar photovoltaic systems and has used rebate
			 programs to promote the installation of more than 500 megawatts of
			 grid-connected solar photovoltaics, with 226 megawatts installed during the
			 3-year period ending on the date of enactment of this Act due to the Solar
			 Initiative of the State;
				(C)the State of New Jersey is second in
			 the United States in installed solar photovoltaic systems and has used
			 incentive programs to achieve 90 megawatts of installed solar capacity;
				(D)the State of Hawaii leads the United
			 States in solar water heating systems installed, and will require all new homes
			 to have solar water heating systems starting in 2010, which is projected to
			 save the average household $600 annually and reduce the oil consumption of the
			 State by 30,000 barrels in 2010 alone; and
				(E)the State of Florida has used consumer
			 and business rebate programs for solar photovoltaic and solar water heating
			 systems and is second in the United States in installed solar hot water
			 systems;
				(7)despite inventing
			 solar technology, the United States has fallen behind nations with less solar
			 resources because those nations have set in place policies to promote solar
			 energy, and the United States now ranks fourth in installed solar behind
			 Germany, Spain, and Japan;
			(8)there are more
			 than 1,500,000 solar water heating systems in the United States that rely on a
			 free fuel source, the sun, to provide hot water, and there is enormous
			 potential for additional solar hot water systems to displace fossil fuel use in
			 water heating; and
			(9)homes in the
			 United States spend more than $13,000,000,000 on energy for water heating,
			 which is equivalent to 11.4 barrels of oil per home and accounts for
			 approximately 30 percent of the carbon dioxide emissions of an average home,
			 but solar water heating systems can reduce the cost of water heating and reduce
			 residential carbon dioxide emissions.
			3.Rebates for
			 purchase and installation of photovoltaic systems and solar water heating
			 systems
			(a)In
			 generalThe Secretary of Energy (referred to in this Act as the
			 Secretary) shall establish a program under which the Secretary
			 shall provide rebates to eligible individuals or entities for the purchase and
			 installation of solar photovoltaic systems and solar water heating systems for
			 residential and commercial properties in order to install, over the 10-year
			 period beginning on the date of enactment of this Act, at least—
				(1)an additional
			 10,000,000 solar systems in the United States (as compared to the number of
			 solar systems installed in the United States as of the date of enactment of
			 this Act) with a cumulative capacity of at least 30,000 megawatts; and
				(2)an additional
			 200,000 solar water heating systems in the United States (as compared to the
			 number of solar water heating systems installed in the United States as of the
			 date of enactment of this Act) with a cumulative capacity of 10,000,000
			 gallons.
				(b)Eligibility
				(1)In
			 generalTo be eligible for a rebate under this section—
					(A)the recipient of
			 the rebate shall be a homeowner, business, nonprofit entity, or State or local
			 government that purchased and installed a solar photovoltaic system or solar
			 water heating system for a property located in the United States; and
					(B)the total capacity
			 of the solar photovoltaic system for the property shall not exceed 2
			 megawatts.
					(2)Other
			 incentivesThe Secretary shall issue guidance to participating
			 solar installers and contractors to ensure that information is made available
			 to rebate recipients on all available Federal, State, local, and other
			 incentives for energy efficiency improvements that can be made in the buildings
			 on the property at which the solar photovoltaic or hot water heating system is
			 being installed.
				(3)Other
			 entitiesAfter public review and comment, the Secretary may
			 identify other individuals or entities located in the United States that
			 qualify for a rebate under this section.
				(c)Amounts
				(1)Solar
			 photovoltaic systems
					(A)In
			 generalSubject to subparagraph (B) and paragraph (3), the amount
			 of a rebate provided to an eligible individual or entity for the purchase and
			 installation of a solar photovoltaic system for a property under this section
			 shall be a rebate per watt of installed capacity not to exceed the following
			 amounts:
						
							
								
									Calendar
					 yearDollar per watt
									
									20101.75
									
									20111.75
									
									20121.5
									
									20131.25
									
									20141
									
									20151
									
									20160.75
									
									20170.75
									
									20180.5
									
									20190.5.
									
								
							
						
					(B)AdjustmentsThe
			 Secretary may adjust the maximum amounts described in subparagraph (A)—
						(i)to
			 ensure deployment consistent with the purposes of this Act; and
						(ii)to
			 respond to projected and actual market conditions.
						(2)Solar water
			 heating systems
					(A)In
			 generalSubject to subparagraph (B) and paragraph (3), the amount
			 of a rebate provided to an eligible individual or entity for the purchase and
			 installation of a solar water heating system under this section shall be not
			 more than $1 for each watt thermal-equivalent of installed capacity during
			 calendar year 2010.
					(B)AdjustmentsThe
			 Secretary shall ensure that the maximum amount described in subparagraph (A)
			 decreases over time at a rate that is similar to the schedule described in
			 paragraph (1)(A), and consistent with projected and actual market conditions
			 and the purposes of this Act, for each watt thermal-equivalent of installed
			 capacity.
					(3)Maximum
			 amountThe total amount of a rebate provided to an eligible
			 individual or entity for the purchase and installation of a solar photovoltaic
			 system or solar water heating system for a property under this section shall
			 not exceed 50 percent of the remaining cost to the purchaser for the purchase
			 and installation of the system (after consideration of all applicable Federal,
			 State, and local incentives and tax credits).
				(d)Relationship to
			 other lawThe authority
			 provided under this section shall be in addition to any other authority under
			 which credits or other types of financial assistance are provided for
			 installation of a solar photovoltaic or solar water heating system for a
			 property.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
